

Agreement on Establishment of Changxing Chisen Physical Chemistry Power Research
and Development Center


For the purpose of enhancing the development of science and technology of the
enterprise, and promoting the industrialization of high education, this
agreement on the establishment of Changxing Chisen Physical Chemistry Power
Research and Development Center is agreed upon the principle of mutual consent
by Changxing Chisen Electric Co., Ltd. (hereinafter referred to as the Party A)
and Xiamen University (hereinafter referred to as the Party B) under the
principle of friendly cooperation and common development.


Article 1 Organization Structure and Functions of the R&D Center
1. Organization Structure of the R&D Center
The R&D Center is co-founded by Changxing Chisen Electric Co., Ltd. and
Chemistry and Chemical Engineering College of Xiamen Universtiy. The R&D Center
shall have one director and two vice directors. The person in charge of Party A
shall serve as the director. Both parties shall assign a representative
respectively to occupy the positions of two vice directors who are responsible
for the supervision and management of the R & D of each party and the daily
administration, communication and cooperation between the two parties. The
Center shall formulate relevant management system confirmed and complied with by
Party A and Party B.


2. The R &D program shall be brought forward by the R&D Center and implement
under the confirmation of both parties.


3. Functions of the R&D Center
(1) Understanding the industrial requirement plan of Party A, discussion and
confirmation on the R& D programs according to the industrial requirements of
Party A;
(2) Organization of technical talents to apply for projects of technical plan at
state, provincial or municipal administrative department level together with
Party A and application for the project approval;
(3) Training of technical developers for Party A;
(4) Other issues related to cooperation.


Article 2 Responsibilities of Both Parties
1.
Responsibilities of Party A

(1)
During the term of cooperation on the R & D Center of both parties , Party A
shall provide RMB 30,000 yuan as the operating expense of R & D to Party B’
account(Name: Xiamen University, Opening Bank: ICBC Xiamen University Branch,
Account No. 4100021709024904620) Time of Payment: May to July each year;

(2)
Party A shall provide R & D expenditure to R &D Center for special purposes
according to R& D projects and Planning Assignment;

(3)
Party A shall provide developers of the R &D Center places for living, office,
R&D and Pilot Workshop when they are working in Party A;

(4)
During the R & D period, Party A shall provide necessary technical and logistics
support when people from Party B are working in the field of Party A.


--------------------------------------------------------------------------------



(5)
Party A shall assist in handling with other related matters.



2.
Responsibilities of Party B

(1)
Party B shall assist Party A with establishing related technical development
plan and providing project plan and scheme for key advanced technology;

(2)
Party B shall organize team to research on the programs confirmed by both
parties and project with project approval according to the technical
requirements and industrial development plan of Party A;

(3)
Research on new power battery such as new lithium battery, ultra capacitor
combined power, etc;

(4)
Providing R & D place and relevant equipment for developers;

(5)
Assisting with other related matters.



Article 3 Fruit Ownership
1.
The ownership of invention fruits of programs and projects which obtained
project approval in the R & D Center belongs to both parties, and can not be
transferred to any third party by Party A or Party B without the consent of the
other party, (if any amendment exists, the amended agreement shall prevail. )

2.
The ownership of invention fruits of patents or none-patents which obtained
project approval in the R & D Center belongs to both parties, and the sequence
of authorship shall be in accordance with the agreement of the project and based
on the author contribution.

3.
The distribution of income which is produced in transfer of ownership of
technical fruits which obtained project approval in the R & D Center to a third
party or in the commercial production shall be in accordance with the
supplemental agreement on the project.

4.
The program that obtained project approval in the R & D Center shall not be
developed independently by people of Party B who are engaged in the project, if
any, the ownership of the scientific research achievements shall be deemed to
belong to the R & D Center.



Article 4 Expenditure Management
1. Both parties shall actively apply to functional departments of government for
project expenditure, the project expenditure approved to the project shall be
distributed in accordance with the provisions of agreement on the project and
transferred into the account of both parties separately for special purpose.
2. The expenditure of the R & D Centre shall be approved by the director of the
R & D Centre, the expenditure of the R & D Centre on the side of Party B shall
be examined and approved by the vice director who is representative of Party B.


Article 5 Any other matters concerned unspecified in this agreement shall be
solved through friendly consultation of both parties.


Article 6 this agreement shall come into effect after being signed by both
parties and the term of validity is three years. Supplemental agreement can be
sighed by Party A and Party B according to the requirements of cooperation to
carry out the project. This agreement shall be made in quadruplicate, with each
party holding two, all of which are of the same effect.


--------------------------------------------------------------------------------




Party A Changxing Chisen Electric Co., Ltd. (Seal)
Legal representative (or authorized person): /s/ Authorized Person


Party B Xiamen University (Seal)
Legal representative (or authorized person): /s/ Authorized Person
Date: April 30th, 2008


--------------------------------------------------------------------------------




Annex 1
Introduction of Xiamen University
 
Xiamen University was founded in 1921 by Tan Kah Kee, the well-known patriotic
overseas Chinese leader. It was the first university in China founded by an
overseas Chinese. At present it is the only university in any of five special
economic zones and is one of China’s higher-level universities designated for
the state key construction of the “211 Project” and the “985 Project”.
Currently, Professor Zhu Chongshi is the President of the University and
Professor Zhu Zhiwen is the Chairman of the University Council.
 
Over the past eighty -six years, as the result of following the school motto:
Pursue Excellence, Strive for Perfection, Xiamen University has accumulated rich
experience in offering its educational programs and has presented its
distinctive features in running the programs. Equipped with a strong team of
faculty and staff, Xiamen University, which provides a fairly complete range of
programs of education, has become a first-class comprehensive university in
China with extensive international influence. Since its founding, Xiamen
University has produced more than 150,000 undergraduates and graduates for the
country and over 60 academicians of the Chinese Academy of Sciences (CAS) and
the Chinese Academy of Engineering (CAE) have studied or worked at Xiamen
University.


Xiamen University has 9 graduate school and 22 schools containing 58
departments. With 14 Doctoral degrees in first -class disciplines, and 17 Master
degrees in first-class disciplines, the university offers 79 undergraduate
programs, 219 graduate programs, and 134 PhD programs. with 5 subjects have been
assessed and awarded as “the first-class national key disciplines” and 9 have
been assessed and awarded as “the second-class national key disciplines”
covering 38 second-class national key disciplines. There are 15 Post doctoral
research centers,9 subjects of “national educational centers for talents”, 11
subjects listed among the state key disciplines in the "211 Project”
construction during the period of the ninth Five-year plan, 11 subjects listed
among the state key disciplines in the "211 Project” construction during the
period of the tenth Five-year plan and11 subjects listed among the innovation
research bases in the second phase of the “985 Project”.


Xiamen university has a high level team of faculty and staff including 2,337
full-time faculty and professional researchers , 1,319 professors and associate
professors accounting for 56.4% of the total faculty, including 1103 doctors
accounting for 47.2%, 1727 young employees below 45 accounting for 73.9%. 20 are
academicians of CAS and CAE (11 are academicians of both CAS and CAE). Moreover,
7 faculty members of Xiamen University are seated on the State Council's
Academic Degree Appraisal Committee. 14 are state experts with outstanding
contribution.12 have been listed in the "One-hundred plus One-thousand plus
Ten-thousand Talent Project”; 68 have been included in the Ministry of
Education's training program for the "Leading Figure for the New Century";22
have obtained the "Science Grant for National Outstanding Youth" from the state;
There are 12 special and 9 speech professorships of “Yangtze Scholar” , 4
winners of National Award for Distinguished Teacher of High Education, 3
“National Innovation Research Team” and 3 “Education Ministry Innovation Group”
.


--------------------------------------------------------------------------------




The university now has a total enrollment of over 36,410 full-time students on
campus, including 20,824 undergraduates, 13,349 master students, 2,237 doctoral
students, and over 2000 international students. The ratio of undergraduates to
master students is 1.4:1. The university has won 5 first prizes and 12 second
prizes in the fourth and fifth China Higher Education National Level Teaching
Achievement Award. It has been listed in the leading universities in China. In
the end of 2005, Xiamen University received a straight-A score in the
undergraduate level Teaching Appraisal organized by the Ministry of Education.
The graduates of Xiamen University are popular employees in society and the
employment rate reaches 96%.
 
Xiamen University has set up over 120 research institutions, including 2 State
Key Laboratories, 1 State Engineering Research Center, 4 Education Ministry Key
Laboratories , 2 Education Ministry Engineering Technology Centers, 5 state key
research bases in humanities and social science, 5 Fujian Province Key
Laboratories and Centers, 20 Fujian Province High Education Key Laboratories and
bases in humanities and social science,5 Xiamen Municipal Engineering Research
Centers and 1 State University Science Park. In the past four years, 4 research
reports were published in the international Science and Nature journal and 2
scientific research findings won the Second Class Prize of National Natural
Science Award in 2006. Xiamen University has strong potentiality in human and
science research. Taiwan studies, Southeast Asian studies, economic studies, and
accounting studies are at the highest tier among domestic universities. The
number of Social Science Fund Project in 2006 and 2007 ranked the sixth and
eighth among high education institutes in China Education, The number of
Ministry human and science research ranked the second among high education
universities and institutes in China in 2007. 19 research achievements won the
Award for Research Achievements in the Humanities and Social Sciences of the
Ministry of Education.


Xiamen University has inter-university cooperative ties with over 100
institutions of higher education at home and abroad. Xiamen University has
formally established multi-lateral cooperative relationship with eight other
universities around the world by signing the Agreement on Global U8 Consortium.
Because of its especially favorable geographical location and advantageous human
resources, it is the key university most actively engaged in Taiwan Research and
cross-straits educational exchanges.


Xiamen University has perfect teaching, research equipments and public service
system. At present, Xiamen University covers over 5,000 Mu. The main campus
locates at the south of Xiamen Island, covering 2,500 Mu, and Zhangzhou Campus
covers 2568 Mu. Xiamen Universtiy has a constructed area of 1300,000 square
meters, and its libraries hold 4.6 million volumes (including 1.5 million
electronic volumes). It has fixed assets of 2.5 billion yuan and instruments and
equipments of 900 million yuan. The facility of the student dormitory meets
basically the requirements of “421” in the end of 2005. The scope and level of
its high-speed information network on campus is rated at the top of all
universities in China and has become the one of the main injunctions of
CERNET2.With green hills behind and fronting the sea, Xiamen University is
recognized as one of the most beautiful universities in China.


Xiamen University is now making great strides towards its goal of "building a
high-level university well-known both at home and abroad."


--------------------------------------------------------------------------------




Annex 2


Brief Introduction to College of Chemistry and Chemical Engineering
at Xiamen University


College of Chemistry and Chemical Engineering at Xiamen University was
established on the basis of the Department of Chemistry in 1991. Academician
Qian-Er ZHANG, Hui-Lin WAN has been the director of the College in sequence.
Department of Chemistry, one of the earliest departments at Xiamen University,
was founded in 1922 with Professor Shuqi Liu who had studied in America and
obtained a doctor degree as the first dean of the department. The teacher
strength of Department of Chemistry has always been strong, Yufeng Ji, Ying Fu,
Jiaxi Lu, Liusheng Cai, Renyuan Qian, Guozhen Chen, and other well-known Chinese
Academy of Sciences or the former professor or the academic committee member
have taught here for Chemistry therefore they have laid A solid foundation for
the development of the Department of Chemistry and set an excellent academic
tradition. After successive efforts of chemists and educators, Department of
Chemistry of Xiamen University has become one of the leading centers in China
and world-renowned training and scientific research base for chemical talents.


College of Chemistry and Chemical Engineering consists of Department of
Chemistry, the Department of Chemical and Biochemical Engineering and the
Department of Materials Science & Engineering; the original Department of
Materials has developed into a college in 2007. College of Chemistry and
Chemical Engineering has State Key Laboratory of Solid Surface Physical
Chemistry Laboratory, Key Laboratory of Ministry of Education on Modern
Scientific Analysis, Key Laboratory of Fujian Provincial on Chemical Biology and
other scientific research institutions or affiliate institutes.


The College has 280 staffs, including 149 teachers, 93 professional and
technical personnel, 38 party and government and logistics personnel, 67
professors, 50 associate professors; among them 75.8 percent have doctorate
degrees, 74.7 percent are under the age of 50.


The College has first level discipline of the state, key discipline of Fujian
Province on industrial catalysis, Master & Doctor's degree granting units and
Post-Doctoral Program on first level discipline, Master & Doctor's degree
granting units on industrial catalysis, Master's degree granting units on
environmental chemistry and polymer chemistry. The Master Degree Program of
Polymer Chemistry begins in 2003. The College enrolls 2182 graduate students,
among which 275 in doctoral program, 509 in master program, 1398 undergraduate
students.


Based on reasonable structure and teaching staff in comprehensive disciplines,
by taking advantage of the opportunity of construction “211Projects” and
“985Projects”, the College have achieved substantial development on construction
of discipline and scientific research. It has made a breakthrough on the number
of theses published on Science. In recent years, it has made great improvement
in industrialized construction bases.
 

--------------------------------------------------------------------------------

